Citation Nr: 1231953	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  05-40 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for basal cell carcinoma (claimed as skin cancer).

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a lung disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from February 1960 to April 1968; and from September 1968 to June 1970.  He then served on active duty in the U.S. Navy Reserve from July 1970 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2005 and January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The August 2005 rating decision denied service connection for PTSD, basal cell carcinoma (claimed as skin cancer), a back disorder, hypertension, and a sinus disorder.  The January 2006 rating decision denied service connection for a lung disorder.

In June 2009, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing in Waco, Texas.  A transcript of that hearing is in the claims file. 

In June 2010, the Board remanded all of the issues on appeal for further development.  

In a rating decision dated in November 2011, the RO granted service connection for sinusitis (claimed as sinus condition) with a noncompensable evaluation effective June 6, 2005.  The benefit sought, namely, service connection for a sinus condition, having been granted, this issue is resolved and is no longer on appeal.

With regard to the issue of service connection for a psychiatric disorder, no further action to ensure compliance with the Board's June 2010 remand directives is required.  However, with regard to the claims of service connection for hypertension, a lung disorder, and skin cancer, further action to ensure compliance with the Board's June 2010 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  As the medical evidence demonstrates that the Veteran has been diagnosed as having multiple psychiatric disabilities, including depression, the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for PTSD are restated as on the title page of this decision.

The issues of service connection for hypertension, a lung disorder, and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran received treatment on numerous occasions for low back pain and spasms during service; and his current lumbosacral complaints (diagnosed as myofascial lumbar syndrome), are related by competent medical opinion evidence to service.  

2.  The Veteran received treatment, including psychotropic medication, during service for various psychiatric complaints, including nerves/nervousness, anxiety, depression, and agitation; and his current symptoms (diagnosed as depression disorder) are linked by competent medical opinion evidence to service.  

3.  The Veteran does not have a diagnosis of PTSD that conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a).


CONCLUSIONS OF LAW

1.  A chronic back disorder, presently diagnosed as myofascial lumbar syndrome, was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A chronic psychiatric disorder, presently diagnosed as depression disorder, was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issues decided in this decision, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of a letter from the AMC to the Veteran, dated in June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case the Board is granting service connection for a back disorder, and service connection for an acquired psychiatric disorder diagnosed as depression.  Given the favorable disposition of these claims, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA as regards these matters.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As regards the issue of entitlement to service connection for PTSD, the VCAA notice was provided to the Veteran prior to the RO's rating decision in June 2005.  The Veteran was notified of the evidence needed to substantiate the claim, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The notice included a listing of evidentiary sources other than service records to support the claim. 

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  Although notice to the Veteran of how VA determines disability ratings and effective dates was not sent until March 2006, since service connection for PTSD is being denied, no disability rating or effective date will be assigned, so there is no possibility of any prejudice to the Veteran.  

The Board notes that the Veteran has not been apprised, in accordance with 38 C.F.R. § 19.29, of the new PTSD provisions codified at 38 C.F.R. § 3.304(f)(3), effective July 13, 2010.  The Veteran was, however, accorded a VA PTSD examination in January 2012, and the examiner conceded, in making his diagnosis and formulating his opinion, that the Veteran's active duty service in the Pacific theater prior to and during the Vietnam War did involve fear of hostile military or terrorist activity.  But since the Veteran does not have a confirmed diagnosis of PTSD, remand for notice of the Veteran of 39 C.F.R. § 3.304(f)(3) is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

As for content of the VCAA notice, the letters complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Specifically, the RO obtained service personnel records, service treatment records, and VA and private medical records.  In addition, the Veteran was accorded a VA examination in January 2012 regarding his claim of entitlement to service connection for PTSD, and the report of this examination is sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  The examiner reviewed the claims file, and discussed the Veteran's history and symptoms with the Veteran and in the ensuing report.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  He also examined the Veteran, provided a diagnosis, and provided an opinion with supporting rationale.  The Board accordingly finds this evidence to be sufficient for a decision in this matter, so further examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In addition to the foregoing, in June 2009 the Veteran testified before the undersigned Veterans Law Judge regarding his claim of entitlement to service connection for PTSD.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the 2009 Board hearing, the Veteran was ably assisted by an accredited representative from the Disabled American Veterans; and the representative, and the Veterans Law Judge, asked questions to ascertain the extent of any in-service event and/or symptoms.  They also asked questions to draw out the current nature of the Veteran's psychiatric disorder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Although the Veterans Law Judge did not advise the Veteran, during the hearing, of the elements of the claim that were lacking to substantiate a finding of service connection, the Board finds that this omission was harmless since notice of the criteria for a grant of service connection was given to the Veteran, before the hearing, in the June 2005 VCAA letter, and in the statement of the case.  Additionally, the Veteran has demonstrated actual knowledge of what is needed for the claim to be granted, as evidenced by the questioning pursued by his representative at the hearing.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing; and no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Soyini, 1 Vet. App. 540, 546 (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore consider the merits of the Veteran's claims, de novo.

II.  Service connection for a back disorder 

In determining whether the Veteran has a back disorder that is related to service, the Board will first address whether the presumption of soundness attaches in this instance; and, if so, whether it has been rebutted by clear and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  

The Veteran entered active duty service on February 18, 1960.  A back abnormality was not noted in the report of the February 17, 1960, enlistment examination.  Since a back disorder was not "noted" during the entry examination, the presumption of soundness attaches and VA bears the burden of meeting the two prong test.  38 C.F.R. § 3.304(b); see Bagby, 1 Vet. App. 227. 

In April 1960 the Veteran complained of, and received treatment for, back trouble.  In August 1960 he again sought treatment for back pain, at which time he reported that he had been struck in the back two years previously.  Physical examination elicited dull pain in the lumbosacral area.  X-rays were negative.  Diagnosis was chronic back strain.  

The record contains no evidence of symptomatology involving the back prior to April 1960; at which time the Veteran had been in-service for a few months.  Although the Veteran later admitted to a blow to his back before service, there is no medical or lay evidence, whatsoever, of any residual symptoms or diagnosis; and, indeed, no abnormalities were detected during the enlistment examination.  The Board is therefore unable to find, by clear and unmistakable evidence, that the Veteran had a pre-existing back disorder.  The presumption of soundness thus applies.  38 C.F.R. § 3.304(b).  The Board will therefore consider whether service connection for a back disorder is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303(a). 

Generally, service connection requires (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he has a current back disability as a result of an in-service fall from an airplane wing in the early1960s.  During his 2009 Board hearing he testified that he has had problems with his lower back since that incident.

Service treatment records dating from 1960 to 1978 document complaints of, and show treatment for, low back pain, variously diagnosed as low back strain, backache, muscle spasm, muscle strain, and postural low back strain.  An entry in February 1966 informs of a 6 year history of low back aching pain when lifting or turning; and other service records chronicle prolonged periods of back pain, including a week in October 1976; 10 days, after heavy lifting, in April 1978; 3 months in July 1978; and 3 days in October 1978.  This evidence clearly shows incurrence during service.

Additionally, the Veteran has a current low back disorder.  VA treatment records dated in 2007 relate complaints of recurrent low back pain for a long time; and on VA examination in July 2010 the diagnosis was myofascial lumbar syndrome.  

There is also evidence of a causal relationship between the present disorder and the in-service disease/injury.  According to the examiner, the Veteran's current myofascial lumbar syndrome is as likely as not related to the episodes he had while in the service.  The examiner reiterated that the Veteran's myofascial lumbar syndrome is as likely as not related to the same condition that the Veteran was experiencing in-service, and added that it has remained relatively unchanged and unabated since service.  There is no medical or lay evidence that controverts this opinion.

In sum, service treatment records confirm that the Veteran complained of and was treated, on numerous occasions, for low back pain throughout his long military career; and the Veteran swears that he has suffered from back pain since service.  In addition, the Veteran has a current lumbar spine disorder; diagnosed as myofascial lumbar syndrome.  Finally, a VA examiner states that the Veteran's myofascial lumbar syndrome is related to the Veteran's symptoms during service; and this opinion is uncontroverted by any other evidence of record.  The Board accordingly finds that the criteria for a grant of service connection for a low back lumbar disorder are met on a direct basis.  38 C.F.R. § 3.303.

III.  Service connection for an acquired psychiatric disorder, including PTSD

In addition to the foregoing, the Veteran seeks service connection for PTSD, which he Veteran relates to events that he says occurred during his wartime service in the waters off Vietnam, including his report that the U.S.S. Bennington traversed in mine laden waters off Vietnam when he was aboard that vessel; his report that the U.S.S. Bennington was a ward ship for Vietnam war casualties during his time aboard that vessel; and his report that he was in close proximity, and saw the remains, of a person killed in a propeller incident on the U.S.S. Bennington.  He also reported, during his January 2012 VA examination, that he experienced combat while flying missions in Formosa from 1961 to 1963, and said that his plane would take fire from enemy aircraft 2 to 3 times per month.  

In addition to the foregoing service stressors, the Veteran reported, during his January 2012 VA examination, that his wife attempted to murder him by overdose and with a razor blade.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.303(f).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  Shedden, 381 F.3d 1163.  

An axis I diagnosis of PTSD with comorbid depression and panic disorder was advanced by a VA physician in December 2006; and VA medical records dating from 2007, and private medical records dating from 2009, show treatment for PTSD.  Conversely, on VA PTSD examination in January 2012, the examiner determined that, even conceding the occurrence of in-service stressor events, the Veteran's symptoms do not confirm to DSM-IV criteria for a diagnosis of PTSD.

After review of all of the medical evidence of record, the Board finds, for the following reasons, that the preponderance of the evidence is against a diagnosis of PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Although a diagnosis was provided by a VA mental health physician in 2006, the physician indicated that the diagnosis was not certain and included rule out atypical bipolar disorder with the diagnosis.  Indeed, the provider remarked that the Veteran was "describing strong symptomatology for a major depression with a background dysthymic condition and episodic sleep disturbances and panic attacks" and indicated that the Veteran's psychiatric symptoms were related to a primary sleep disorder.  Moreover, the provider did not relate the PTSD diagnosis to service.  In fact, he stated that the origin of the Veteran's PTSD was not clear.  The Board therefore accords this evidence little probative weight.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same).

In addition, while private medical records show that the Veteran received psychotherapy for symptoms of PTSD and depression, the social worker merely noted the Veteran's report that he had been diagnosed with PTSD.  He did not diagnosis the Veteran with PTSD.  Moreover, neither he, nor his fellows, ever related the Veteran's disorder to service.  For these reasons this evidence is also accorded little probative weight.  Evans, 12 Vet. App. 22, 30.

On the other hand, a VA examiner unequivocally states that, even assuming the occurrence of the in-service events reported by the Veteran, his symptoms do not meet DSM-IV criteria for a diagnosis of PTSD; and the Board finds this evidence, which was based on review of the Veteran's entire mental health history; and which acknowledged the Veteran's service in a warzone and conceded the occurrence of the Veteran's reported in-service stressors; but which nonetheless found that the Veteran's symptoms do not meet DSM-IV criteria for a diagnosis of PTSD, to be compelling.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the Board to value one medical opinion over another, so long as a rational basis for doing so is given).  

Nevertheless, the Board is mindful of the Veteran's allegation of PTSD, and notes that under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

In a claim of service connection for PTSD, there is a specific legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304(f).

In other words, PTSD is not a simple medical condition that the Veteran as a lay person can perceive based on mere personal observation, that is, by visual observation or by any other of the senses.

For these reasons, the Veteran as a lay person is not to competent to declare that he has PTSD or to offer an opinion that PTSD is related to some incident in service, as PTSD is not a simple medical condition.

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has PTSD or to offer an opinion on a condition that is medical in nature.  Therefore, the Board rejects the Veteran's statements, that is, the lay evidence, as competent evidence that the Veteran has PTSD related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d).

Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, competent medical evidence is required to substantiate the claim.  Also, where there is a question of medical causation, that is, medical evidence of an association or link between the claimed disability, first shown after service, and an injury, disease, or event in service, where a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

In this case no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer a medical diagnosis or an opinion on medical causation.  Accordingly, to the extent that the Veteran statements are offered as evidence of a diagnosis, the statements are not competent evidence and the statements necessarily are excluded as evidence in support of the claim.

The weight of the evidence is consequently against the claim of service connection for PTSD.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

The Board notes that during the pendency of this appeal, the regulations pertaining to service connection for posttraumatic stress disorder were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3)).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

According to a VA examining psychologist in January 2012, even conceding that the Veteran was in fear of hostile military or terrorist activity during his active duty service, the Veteran does not have a confirmed diagnosis of PTSD; and no VA or VA-contracted psychiatrist or psychologist has stated otherwise.  Accordingly, service connection pursuant to 38 C.F.R. § 3.304(f)(3) is likewise not established.

This is not to say that the Veteran does not have an acquired psychiatric disorder for which VA compensation may be made.  Although he filed his claim as service connection for PTSD, the Board has considered, and finds, that service connection for depression, which has been raised by the record, is warranted.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

In his September 2005 notice of disagreement the Veteran reported that he was given Valium for anxiety and depression during the late 1960s and early 1970s.  He adds that his symptoms were caused by sleep deprivation onboard the U.S.S. Bon Homme Richard.

Service treatment records dating from 1972 to 1976 confirm that the Veteran was given psychotropic medication, including Valium and Lithium, secondary to complaints of nerves/nervousness, anxiety, tension, and feeling as if he were about to explode.  A treatment record dated in December 1974 noted that the Veteran had been on Valium off and on for 4 years.  A psychiatric assessment in January 1975 revealed chronic anxiety, depression, agitation, unusual thinking, and vague somatic complaints.  This evidence clearly shows incurrence of a psychiatric during service.

Additionally, the Veteran has a current psychiatric disorder.  Private medical records dated in December 1996 note that the Veteran was depressed and complaining of chest pain (which was ascribed as mild panic disorder), and a psychiatric assessment done by VA in December 2006 returned a diagnosis of major depression, moderate, recurrent.


There is also evidence of a causal relationship between the present disorder and the in-service symptomatology.  On VA examination in January 2012 the diagnosis was major depressive disorder, recurrent.  According to the examiner, it is more likely than not that the Veteran developed depression as a result of or that was caused by his military service.  There is no medical or lay evidence that controverts this opinion.

In sum, service treatment records confirm that the Veteran received prolonged treatment, including psychotropic medication, for psychiatric symptoms during service.  In addition, the Veteran has a current diagnosis of major depression.  Finally, a VA examiner states that the Veteran's current depressive disorder was incurred during service; and this opinion is uncontroverted by any other evidence of record.  The Board accordingly finds that the criteria for a grant of service connection for an acquired psychiatric disorder, diagnosed as depression disorder, are met on a direct basis.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a low back disorder is granted. 

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression, is granted. 

Entitlement to service connection for PTSD is denied. 


REMAND

In addition to the foregoing, the Veteran seeks service connection for hypertension, skin cancer, and a lung disorder.  Service treatment records confirm that the Veteran was treated for prolonged chest congestion on more than one occasion during service, and that his blood pressure was elevated at various times during service.  Additionally, post-service medical records show diagnoses of and treatment for COPD and hypertension, and relate a history of basal cell carcinoma.  

In June 2010 the Board remanded these claims for provision to the Veteran of VA examinations and acquisition of nexus opinions.

On VA examination in 2010 the examiner stated that the Veteran's hypertension was not related to service because it was diagnosed in 2001.  He also stated that the Veteran's current lung disorder (diagnosed as chronic obstructive pulmonary disease) was not related to service because there was no evidence of pulmonary problems while the Veteran was on active duty.  However, service treatment records dating from 1969 to 1975 advise of chest congestion, including bronchitis.  In addition, service treatment records dating from 1977 to 1980 show elevated blood pressure readings.  In fact, in March 1978 the Veteran was placed on a restricted diet to control his blood pressure.  As the examiner's opinion regarding these claims was based on an inaccurate factual premise, the Veteran should be accorded a new examination.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  

As regards the claim of service connection for skin cancer, the Veteran reports that he was first treated for skin cancer in the year after service, and private treatment records dated in 2005 relate a history of basal cell carcinoma.  While an opinion as to a nexus between basal cell carcinoma and toxic chemicals/herbicides/Agent Orange was provided in October 2010 by a VA examiner, the requested examination was not done.  See Stegall v. West, 11 Vet. App. 268, 270-71(remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).  An examination is necessary in this case since the purpose of the examination was to see, in light of the Veteran's report of symptoms in the year after service, if the Veteran has a current disorder.  See 38 C.F.R. § 3.309(a) (providing for presumptive service connection for malignant tumors if manifest to a compensable degree in the year after service).  Remand for compliance with the Board's 2010 remand directive is therefore warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for new VA examination(s) regarding the claims for service connection for hypertension, a lung disorder, and skin cancer.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner(s) in conjunction with the examination(s).  All indicated tests should be done, and all findings must be reported in detail.  

After examination and completion of all necessary studies, the examiner(s) must:

a) state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was incurred during active duty service and, if not, whether it is at least as likely as not that the Veteran's hypertension was manifested to a compensable degree within a year of the Veteran's discharge from service.  

In formulating the opinion the examiner must take into consideration in-service evidence of elevated blood pressure readings, and that measures were taken during service to control the Veteran's blood pressure.

b) diagnose any existing lung disorder, and then state whether it is at least as likely as not (50 percent probability or more) that said disorder was incurred during service or is related to some incident of service. 

In formulating the opinion the examiner must take into consideration documented in-service complaints of prolonged chest congestion, and the mention in service treatment records of bronchitis.

c) state whether the Veteran has any skin cancer or residuals thereof and, if so, opine as to whether such condition is at least as likely as not (50 percent probability or more) related to the Veteran's active service, including his exposure to herbicides and/or other toxic chemicals.

A complete rationale for all opinions must be set forth in the examination report.
 
2.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655.  

3.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


